Case: 15-50476      Document: 00513319600         Page: 1    Date Filed: 12/23/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                    No. 15-50476                          December 23, 2015
                                  Summary Calendar
                                                                             Lyle W. Cayce
                                                                                  Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

LEONEL WILSON-HOOKER,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 3:15-CR-56-1


Before JOLLY, BENAVIDES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Leonel Wilson-Hooker appeals his 15-month within-guidelines sentence
imposed following his guilty plea conviction for illegal reentry. Wilson-Hooker
asserts that his sentence is substantively unreasonable because it is greater
than necessary to accomplish the sentencing goals of 18 U.S.C. § 3553(a). In
support of this argument, he maintains that the U.S.S.G. § 2L1.2 illegal
reentry sentencing guideline should not be afforded a presumption of


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-50476    Document: 00513319600     Page: 2   Date Filed: 12/23/2015


                                 No. 15-50476

reasonableness because it is not empirically based, double counts certain
predicate criminal convictions, overstates the seriousness of the illegal reentry
offense, and does not provide just punishment for the offense. Wilson-Hooker
additionally asserts that his sentence fails to reflect his personal history and
characteristics, namely, his terrible childhood, conscription with the Contras,
unsuccessful attempt to gain political asylum in the United States, and motive
for returning to the United States.
      We review the substantive reasonableness of a sentence for abuse of
discretion. Gall v. United States, 552 U.S. 38, 51 (2007). When a sentence falls
within a properly calculated guidelines range, we apply a rebuttable
presumption of reasonableness. United States v. Cooks, 589 F.3d 173, 186 (5th
Cir. 2009).   “The presumption is rebutted only upon a showing that the
sentence does not account for a factor that should receive significant weight, it
gives significant weight to an irrelevant or improper factor, or it represents a
clear error of judgment in balancing sentencing factors.” Id.
      Wilson-Hooker’s empirical basis challenge to the presumption of
reasonableness is foreclosed. See United States v. Mondragon-Santiago, 564
F.3d 357, 366 (5th Cir. 2009). We have rejected the argument that a sentence
imposed under § 2L1.2 is substantively unreasonable because certain predicate
criminal convictions are double counted in the computation of a defendant’s
guidelines range. See United States v. Duarte, 569 F.3d 528, 529-31 (5th Cir.
2009).   We have also rejected the assertion that § 2L1.2 overstates the
seriousness of illegal reentry. See United States v. Juarez-Duarte, 513 F.3d
204, 212 (5th Cir. 2008). Finally, Wilson-Hooker’s remaining arguments are
nothing more than a disagreement with the district court’s weighing of the
§ 3553(a) factors, which is insufficient to show the district court abused its




                                       2
    Case: 15-50476   Document: 00513319600    Page: 3   Date Filed: 12/23/2015


                               No. 15-50476

discretion. See United States v. Lopez-Velasquez, 526 F.3d 804, 807 (5th Cir.
2008). Accordingly, the judgment of the district court is AFFIRMED.




                                     3